Citation Nr: 1727610	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  14-09 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.J.H.


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In August 2015, the Veteran and C.J.H. testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

This claim was remanded by the Board in November 2015 and January 2017 for additional development and now returns for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this regard, as discussed above, this matter was last remanded by the Board in January 2017 for further development.  Unfortunately, there has not been substantial compliance with the prior remand directives and, as such, the matter must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on a Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms). 

More specifically, the Board remanded this matter in January 2017  because the January 2016/April 2016 VA examiner failed to identify all of the Veteran's acquired psychiatric disorders that met the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  In this regard, the Board explained that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV and replaced them with references to the updated Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The Board further explained that the provisions of the interim final rule applied to all applications for benefits that were received by VA or that were pending before the AOJ on or after August 4, 2014; therefore, as the AOJ certified the Veteran's appeal to the Board in July 2014, his claim was governed by the DSM-IV.  

In the instant case, the Board noted that the January 2016/April 2016 VA examiner used the DSM-5 guidelines to determine that the Veteran did not have an acquired psychiatric disorder, but rather a borderline personality disorder.  Additionally, the Board found that the examiner failed to provide further explanation as to why the Veteran did not meet the diagnostic criteria for an acquired psychiatric disorder during the pendency of the claim, despite the record reflecting diagnoses of schizophrenia and depression.  Here, the Board noted that the examiner had already addressed why the diagnostic criteria for posttraumatic stress disorder (PTSD) was not met during the course of the appeal, i.e., there was no verified stressor. 
Accordingly, the Board's January 2017 remand directed the AOJ to obtain an addendum opinion addressing such matters.  The remand further directed the examiner to state in the examination report that the electronic record had been reviewed, and document consideration of the lay statements of record.  

Upon remand, a January 2017 addendum opinion was offered by the January 2016/April 2016 VA examiner.  At such time, the examiner indicated that the Veteran reportedly had a history of substance abuse, including cocaine, ecstasy and/or ethanol.  He further noted that such condition was not originally addressed as it was not clear to him that the Veteran's voluntary decision to abuse such drugs or alcohol fell under the same rubric as an "acquired psychiatric disorder."  Additionally, the examiner reported that the Veteran indicated that he had not started to abuse such substances until after he left the military, and although he acknowledged that he was "introduced to" marijuana while in the military, there was no scientific evidence that the use of marijuana (or tobacco) lead to the abuse of "hard drugs" or ethanol.  Furthermore, the examiner noted that a propensity for substance abuse is also listed under the diagnostic criteria for borderline personality disorder in DSM-IV.  Here, the examiner found that the Veteran's previously diagnosed substance abuse is unlikely related to his military service. 

Unfortunately, the Board finds that this addendum opinion does not substantially comply with the Board's January 2017 remand directives.  In this regard, the January 2016/April 2016/January 2017 VA examiner failed to address the Veteran's previous diagnoses of schizophrenia and depression in his determination that the Veteran did not meet the DSM-IV diagnostic criteria for any acquired disorder other than the previously discussed PTSD during the pendency of the claim.  Rather, in the April 2016 opinion, he noted that, based on psychiatric records, there was a presumption that the Veteran was suffering from schizophrenia since he was 20, and he indeed had a history of some extreme/bizarre behaviors; however, those behaviors were more likely the manifestation of a chronic, underlying personality disorder, but did not explain the basis for such determination.  

Additionally, the examiner did not state whether the electronic record had been reviewed.  In this regard, it does not appear that he considered a March 2002 VA treatment record reflecting a provisional diagnosis of depression; a November 2002 private treatment records showing a diagnosis of schizoaffective disorder; a December 2002 private treatment record reflecting a diagnosis of schizophrenia paranoid type and a notation that the Veteran's schizophrenia paranoid type "was probably mis-diagnosed as a personality disorder"; a January 2003 private treatment record showing a diagnosis of schizophrenia paranoid type and an indication that the Veteran had been suffering from such symptoms since the age of 20 (a few months after service separation); or an April 2010 VA treatment record that noted a diagnosis of depression with psychosis.  Thus, it is unclear whether the examiner fully reviewed the Veteran's entire claims file in rendering his opinion.  Furthermore, it cannot be found that there was substantial compliance with the January 2017 Board remand directives.  See Stegall, 11 Vet. App. 268.  Therefore, remand is unfortunately again required for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to have the Veteran's claims file forwarded to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  The electronic record, to include a copy of this Remand, should be forwarded for review by the examiner, and based on review of the evidence contained therein, the examiner should specifically offer responses to the following: 

(A) Identify all of the Veteran's acquired psychiatric disorders other than PTSD that meet the DSM-IV criteria or that otherwise meet the criteria for a valid diagnosis for the purposes of VA benefits. 

(B) Based on private treatment records dated in November 2002, December 2002, and January 2003, which reflect a diagnosis of schizophrenia, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran manifested schizophrenia, or another psychotic disorder, within one year of service.  If so, the examiner should assess, to the extent possible, the degree of social and occupational impairment resulting from any psychosis shown within one year of service. 

If the examiner determines that a psychosis was not demonstrated within one year of service, the reasons for rejecting the history provided by the January 2003 private treatment record - that the Veteran had been suffering from schizophrenia symptoms since the age of 20 (a few months after service separation) - should be provided in detail. 

(C) For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service. 

(D) For each currently diagnosed personality disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such was subject to a superimposed disease or injury related to the Veteran's military service that resulted in additional disability.  If so, the examiner should identify the additional disability. 

The examiner should take into consideration all of the evidence of record, to include the post-service treatment records, to specifically include a March 2002 VA treatment record reflecting a provisional diagnosis of depression; a November 2002 private treatment records showing a diagnosis of schizoaffective disorder; a December 2002 private treatment record reflecting a diagnosis of schizophrenia paranoid type and a notation that the Veteran's schizophrenia paranoid type "was probably mis-diagnosed as a personality disorder"; a January 2003 private treatment record showing a diagnosis of schizophrenia paranoid type and an indication that the Veteran had been suffering from such symptoms since the age of 20 (a few months after service separation); and an April 2010 VA treatment record that noted a diagnosis of depression with psychosis; accepted psychiatric principles; and objective psychiatric findings. 

A complete rationale for all opinions should be provided. 

If the examiner determines that he/she cannot provide an opinion without resorting to mere speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained). 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




